DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 01/11/2021.
Claims 1, 4-5, 7-8, 8, 12, 15, 17 have been amended.
Claims 1-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sumian (US 6,287,549 B1) [cited previously] in view of Mosquera (US 2015/0250650 A1) or O’Donnell (US 2004/0040379 A1).
	Re. claim 1, Sumian teaches a method comprising: 
depositing within a predetermined region of a target tissue with a plurality of dopant particles (column 2, lines 17-21, micro-particles comprising chromophores is applied to a surface of the skin); 

generate plasma within a plasma volume comprising the first dopant particle (figure 5B - carbon particles allowing photons transmitted to the skin sublime and form a plasma 19 in 1-2 laser shots, as disclosed in column 6, lines 31-34).
Sumian does not teach adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant particles. 
Mosquera teaches a method comprising:
adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant particles (paragraph 0012 – riboflavin additive for the corneal collagen is applied [dopant] wherein laser pulses are applied with a pulse duration range to generate  high density plasma through photodisruption, which sets the threshold of optical breakdown [LIOB] with the dopant). Alternatively, O’Donnell teaches a method comprising adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant 
Sumian and Mosquera are both analogous arts as they are both within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sumian to incorporate the maximum intensity parameter of Mosquera in order to induce photodisruption for high density plasma generation (paragraph 0012). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mosquera to incorporate the teachings of O’Donnell in order to characterize the LIOB [laser-induced optical breakdown] tissue thresholds to induce plasma formation (paragraph 0010).

Re. claim 2, Sumian further teaches the method wherein the plasma is generated within the first dopant particle (column 6, lines 31-34, plasma 19 is formed through sublimed carbon particles within the skin).

Re. claim 3, Sumian further teaches the method wherein the plasma is generated in the plasma volume via laser induced thermal breakdown (LITB) due to absorption of a portion of the laser beam by the first dopant particle (column 6, lines 31-39, the plasma is formed in one to two laser shots due to sublimation of carbon particles). 

Re. claim 4, Sumian further teaches the method wherein the maximum intensity of the laser beam in the focal region is below a LITB threshold value of the target tissue without the dopant particles (column 5, lines 1-10, light energy parameters [intensity] allow weaker absorption of the light into the first layers of the skin [target tissue] to prevent harmful effects to the skin). 

Re. claim 5, Sumian further teaches the method wherein adjusting the first parameter of the laser beam comprises setting the maximum intensity of the laser beam to a value between the LITB threshold value of the target tissue without the dopant particles and the LITB threshold value of the target tissue with the dopant particles (column 5, lines 1-10, light energy parameters [intensity] sets the intensity to a weaker absorption on the skin without the dopant particles, with increased absorption of the chromophores [dopant]).

Re. claim 6, Sumian further teaches the method wherein the plasma is generated in the plasma volume via laser induced optical breakdown (LIOB) due to absorption of a portion of the laser beam by the first dopant particle (column 6, and lines 31-34, plasma 19 is formed through sublimed carbon particles [dopant] via absorption of laser light energy within the skin). 

Re. claim 7 – similarly to claim 4, Sumian further teaches the method wherein the maximum intensity of the laser beam in at the focal region is below a LITB threshold value of the target tissue without the dopant particles (column 5, lines 1-10, light energy parameters [intensity] allow weaker absorption of the light into the first layers of the skin [target tissue] to prevent harmful effects to the skin). 

Re. claim 8 – similarly to claim 5, Sumian further teaches the method wherein adjusting the first parameter of the laser beam comprises setting the maximum intensity of the laser beam to a value between the LITB threshold value of the target tissue without the dopant particles and the LITB threshold value of the target tissue with the dopant particles (column 5, lines 1-10, light energy parameters [intensity] sets the intensity to a weaker absorption on the skin without the dopant particles, with increased absorption of the chromophores [dopant]).

Re. claim 9, Mosquera further teaches the method wherein adjusting the first parameter of the laser beam comprises adjusting one or more of a power, a pulse energy, and a wavelength of the laser beam (paragraph 0012 – pulse energy can be varied between 0.1 nJ and 5 µJ).

Re. claim 10, O’Donnell further teaches the method wherein the plurality of dopant particle includes one or more of sodium chloride, silicon, silver nanoparticles, metal nanocomposites, dendritic molecules (paragraph 0029 – additive may include metal nanoparticles; abstract – lasers are focuses in a surface of a volume of aqueous solution including dendrimer nanocomposite).

Re. claim 13, Sumian further teaches the method wherein the generated plasma includes a first plasma generated from the first dopant particle (column 6, and lines 31-34, plasma 19 is formed through sublimed carbon particles within the skin). 
Sumian does not teach the second plasma. 
Mosquera teaches the method wherein a second plasma is generated from the target tissue (paragraph 0012 – high-density plasma is generated at the corneal collagen)

Re. claim 14, Sumian further teaches the method wherein the plurality of dopant particle are deposited in the predetermined region by at least injecting the plurality of dopant particles in the target tissue (column 2, lines 17-21, micro-particles comprising chromophores is applied to a surface of the skin).

Re. claim 16, Sumian further teaches the method wherein the laser beam has a wavelength selected based upon at least one of scattering and absorption in the target tissue (column 5, lines 1-10, laser light energy is a function of absorbance). 

Re. claim 17, Sumian further teaches the method wherein the wavelength is between 0.5 and 2.0 micron (column 4, lines 35-36, lasers can be of 1064 nm [1.064 microns] or 532 [0.532 microns]). 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumian (US 6,287,549 B1) [cited previously] in view of Mosquera (US 2015/0250650 A1) or O’Donnell (US 2004/0040379 A1) as applied to claims 1-10, 13-14, 16 and 17 above, and further in view of Trokel (WO 2017/070637) [cited previously]. 
Re. claim 11, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the scanning of the focal region of the laser beam along a first path in the predetermined region. 
Trokel teaches the method further comprising scanning the focal region of the laser beam along a first path in the predetermined region (paragraph 0061 – scanning objectives 201 enable laser 203 to raster a pulsed beam across the predetermined regions of the patient’s cornea). 
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Re. claim 12, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the scanning the focal region along the first path is configured to one or more of destroy, obliterate, cavitate, ablate, denature, and devitalizes the target issue. 
Trokel teaches the method wherein scanning the focal region along the first path is configured to one or more of destroy, obliterate, cavitate, ablate, denature, and devitalizes the target issue along the first path (paragraph 0061 – cross-linking via laser light can create corneal stiffening that alters the dimensions of the corneal shape [denaturing]).
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Re. claim 15, the combined invention of Sumian and Marchitto teaches all of the elements of the claimed invention as stated above, but does not teach the focal region has a numerical aperture of at least 0.3.
Trokel teaches the method wherein the laser beam is focused by a lens having a numerical aperture of at least 0.3 (paragraph 0056 – numerical aperture from the objective lens 201 [paragraph 0012] may be 0.6 in an embodiment into a focused beam 601). 
The combined inventions of Sumian and Marchitto as well as Trokel are all analogous arts as they are all within the field of medical laser light devices. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Sumian and Marchitto to incorporate the teachings of Trokel in order to induce cross-linking in human tissue using lasers (paragraph 0003). 

Response to Arguments
Applicant’s arguments, filed 01/11/2021, with respect to the objections of claims 12 and 17 have been fully considered and are persuasive.  The objections of 08/10/2021 has been withdrawn. 
Applicant’s arguments, filed 01/11/2021, with respect to the  have been fully considered and are persuasive.  The 112 rejections of 08/10/2021 has been withdrawn. 
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the language of the claim does not specify any optical device configured to focus the laser radiation; the claim states a focused laser (figure 4, focused laser lines 11) to a focal region containing the dopant particles (figure shows focused laser lines reflected through skin surface with dopant particles 12, scattered 13 or absorbed). 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The inclusion of the newly cited references as taught by Mosquera (US 2015/0250650 A1) or O’Donnell (US 2004/0040379 A1) teaches the laser parameter with a maximum intensity between a threshold with/without the dopant particles (LIOB threshold as described above) as claimed, rendering the arguments moot in view of the prior art. 
Regarding claim 15, although the invention of Trokel is used for different purposes, it is ultimately analogous with Sumian and Marchitto as they are all within the same principles of laser light devices (field of endeavor), albeit in different uses, as stated in section 2141.01(a) Analogous and Nonanalogous Art: Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koenig (US Patent 8,496,579 B2) teaches a laser endoscopy device for performing microscopic cuts in biological tissue with an adjustable pulse to generate plasma.
Rubinchik (US 9,211,214 B2) teaches a photodynamic therapy (PDT) device used or the treatment of diseases using a photoactive agent (dopant) to generate multiple lasers in tissue treatment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/11/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792